IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20293
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RODERICK EARL BONNER,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-424-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roderick Earl Bonner appeals his conviction of being a felon

in possession of a firearm.   He argues, relying on United States

v. Lopez, 514 U.S. 549 (1995), that 18 U.S.C. § 922(g)(1) is

unconstitutional on its face because it does not require that

there be a “substantial” effect on interstate commerce.   He also

contends that, if a substantial effect on interstate commerce is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20293
                                -2-

required for a 18 U.S.C. § 922(g)(1) conviction, his indictment

and the evidence supporting his conviction were insufficient.

     He acknowledges that his arguments are foreclosed by this

court’s decisions in United States v. Rawls, 85 F.3d 240 (5th

Cir. 1996); United States v. Daugherty, 264 F.3d 513 (5th Cir.

2001), cert. denied, 534 U.S. 1150 (2002); see also United States

v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert. denied, 123

S. Ct. 253 (2002), but seeks to preserve the argument for further

review.

     As noted by Bonner, his arguments are foreclosed by the

cases cited above.   His conviction is AFFIRMED.